Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 03/23/2020.  Claims 1-20 are pending in the case.  Claims 1, 11, and 18 are independent claims.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Claim 6 misses a period at the end of the claim;
Claim 16 misses a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10, and 16-18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Kopru et al. (US 20170270101 A1, hereinafter Kopru) in view of Heymans et al. (US 20090193003 A1, hereinafter Heymans).

As to independent claims 1, 11, and 18, Kopru teaches a method (paragraph [0009], a method of obtaining search results based on a translation of target text) comprising the steps of: 
identifying, by a computing device, a request associated with a user (paragraph [0017], For example, the user submits a first query of “hoodie”, a second query of “jacket” and a third query of “fleece”—the most-recent query being “fleece.” As such, the search query history for the user's current session includes at least the first, second and third queries in the first language; the user submitted search queries is the request); 
parsing, via the computing device, said request, and based on said parsing, identifying information indicating words in said request and language information indicating a source language and a target language (paragraph [0017], a user submits multiple, successive search queries for a particular type of product in a first language during a current user session; QCT Engine collects the search query history in order to build a context of the user's searches and uses the search query history to identify the best translation of “fleece”, where the best—or most relevant—translation of “fleece” will be submitted as a target search query against the inventory product listings that are in the second language; the first language is the source language; the second language is the target language); 
generating, via the computing device, multi-lingual word embeddings based on the word information and the language information (paragraph [0020], The QCT Engine identifies string matches between the most-recent query (“fleece”) and various target text in the translation table. A string match is any target text that meets a threshold string match percentage with the most-recent query);
identifying, via the computing device, product information for a set of products based on the request and the language information, the product information being at least in the target language (paragraph [0023], The QCT Engine submits the generated translation for “fleece” as a target search query against the product inventory listings and receives one or more search results for products that have a product category similar to “Men's Outerwear”); 
generating, via the computing device, a multi-lingual product representation based on the product information and the multi-lingual word embeddings (paragraph [0020], The QCT Engine identifies string matches between the most-recent query (“fleece”) and various target text in the translation table; paragraph [0023], The QCT Engine submits the generated translation for “fleece” as a target search query against the product inventory listings and receives one or more search results for products that have a product category similar to “Men's Outerwear.”); 
determining, via the computing device, a ranked set of results based on the request, said determination comprising applying a knowledge base corresponding to the source language to the multi-lingual product representation, and generating the ranked set of results (paragraph [0022], The QCT ranks the target text and target text combination according to the values of their respective probabilities of being related to the “Men's Outerwear” topic; The QCT Engine selects the corresponding second language translation for the matching target text (or target text combination) with the highest probability; paragraph [0046], Each portion of target text 505, 510, 515, 520 . . . is linked to a corresponding translation 505-1, 510-1, 515-1, 520-1 . . . in a second language. The inventory product listings of the publisher system 112 is in the second language—as opposed to the first language in which the most-recent query 310 was received); and 
communicating, via the computing device, to the user, said ranked set of results (paragraph [0057], The QCT Engine 134 retrieves a listing of search results for the most-recent query 310 based on the second language translation 510-1 of the matching target text 510).
Kopru does not teach:
Identify the information being at least in the source and target language.
Heymans teaches:
Identify the information being at least in the source and target language (paragraph [0093], The search engine can provide a first set of results and a first set of relevance scores associated with the original search query and a second set of results and second set of relevance scores associated with the translated search query).
Since Kopru teaches a method of recommending a product by multi-lingual representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying the information being at least in the source and target language, as taught by Heymans, as the prior arts are in the same application field of product information cross-lingual search, and Heymans further teaches search results in multi-lingual representation. By incorporating Heymans into Kopru would improve the integrity of Kopru’s system by allowing the list of relevant results can include both translated results and non-translated results (paragraph [0016]).

As to dependent claims 2, and 12, the rejection of claim 1 is incorporated. Kopru teaches the method of claim 1, further comprising: 
identifying a total number of words associated with said request, said total number of words being based on the source language and the target language, wherein said generated multi-lingual word embeddings are based on said total number of words (paragraph [0018], To identify the most relevant translation for the user's most-recent query, the QCT Engine generates a query combination by concatenating at least the first, second and third queries (“hoodie jacket fleece”); paragraph [0017], The QCT Engine collects the search query history in order to build a context of the user's searches and uses the search query history to identify the best translation of “fleece”, where the best—or most relevant—translation of “fleece” will be submitted as a target search query against the inventory product listings that are in the second language).

As to dependent claims 6, and 16, the rejection of claim 1 is incorporated. Kopru teaches the method of claim 1, wherein said source language defined knowledge base comprises a direct embedding space transfer based at least on co-view data and image similarity analysis data (paragraph [0046], Each portion of target text 505, 510, 515, 520 . . . is linked to a corresponding translation 505-1, 510-1, 515-1, 520-1 . . . in a second language. The inventory product listings of the publisher system 112 is in the second language—as opposed to the first language in which the most-recent query 310 was received).

As to dependent claims 7, and 17, the rejection of claim 1 is incorporated. Kopru teaches the method of claim 1, wherein said source language defined knowledge base comprises an extended feature space transfer based at least on prediction of conversion rate (CVN) data and prediction of click-through-rate (CTR) data (paragraph [0048], Target text 510 “case” (with a different translation in second language than Target text 505) is linked to a topic identifier 510-2 which signifies that there is a 30% probability that the target text 510 is also related to the pre-defined topic of “Phone Accessories.”).

As to dependent claim 10, the rejection of claim 1 is incorporated. Kopru teaches the 
method of claim 1, further comprising: 
searching, over a network, a datastore associated with a third party entity based on information associated with said ranked set of results (paragraph [0030], the third party application 138 may receive a copy of all or a portion of the data storage 136 that includes buyer shipping data and act as the transaction intermediary between the buyer and seller with respect to functions such as shipping and payment functions); 
identifying, based on said search, third party digital content from said datastore (paragraph [0030], the third-party application 138 may utilize various types of data communicated with the network-based publisher 112 and support one or more features or functions normally performed at the network-based publisher 112); and 
communicating, over the network, along with said ranked set of results, said identified third party digital content (paragraph [0057], The QCT Engine 134 retrieves a listing of search results for the most-recent query 310 based on the second language translation 510-1 of the matching target text 510).

Claims 3, 13, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Kopru et al. (US 20170270101 A1, hereinafter Kopru) in view of Heymans et al. (US 20090193003 A1, hereinafter Heymans) and in view of WICK et al. (US 20160350288 A1, hereinafter WICK).

As to dependent claims 3, and 13, the rejection of claim 1 is incorporated. Kopru teaches the method of claim 1, further comprising: 
generating a word dictionary based on said word information and said language information, said generation comprising mapping each word in the source language to each word in the target language and providing a matrix of how each word relates to its counterpart, wherein said generated multi-lingual word embeddings are based on the word dictionary.
Kopru/Heymans does not teach:
generating a word dictionary based on said word information and said language information, said generation comprising mapping each word in the source language to each word in the target language and providing a matrix of how each word relates to its counterpart, wherein said generated multi-lingual word embeddings are based on the word dictionary.
WICK teaches:
generating a word dictionary based on said word information and said language information, said generation comprising mapping each word in the source language to each word in the target language and providing a matrix of how each word relates to its counterpart, wherein said generated multi-lingual word embeddings are based on the word dictionary (paragraph [0038], a small set of human-provided concept dictionaries custom-character can be provided that link words across languages. A concept dictionary custom-character is a set of concepts where each concept C.sub.iεcustom-character is a set of words that all have similar meaning (e.g., a concept set containing “red”, “rouge” and “rojo”); paragraph [0027], Matrix 202 shown in FIG. 2A is essentially block diagonal, but each block is fairly sparse as it represents the co-occurrence of words within the language).
Since Kopru/Heymans teaches a method of recommending a product by multi-lingual representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a word dictionary based on said word information and said language information, said generation comprising mapping each word in the source language to each word in the target language and providing a matrix of how each word relates to its counterpart, wherein said generated multi-lingual word embeddings are based on the word dictionary, as taught by WICK, as the prior arts are in the same application field of multi-lingual word embedding , and WICK further teaches a word dictionary. By incorporating WICK into Kopru/Heymans would improve the integrity of Kopru/Heymans’s system by allowing to replace some of the words in the text with words from another language (paragraph [0026]).

As to dependent claim 19, the rejection of claim 1 is incorporated. Kopru teaches the computing device of claim 18, further comprising: 
logic executed by the processor for identifying a total number of words associated with said request, said total number of words being based on the source language and the target language (paragraph [0018], To identify the most relevant translation for the user's most-recent query, the QCT Engine generates a query combination by concatenating at least the first, second and third queries (“hoodie jacket fleece”); paragraph [0017], The QCT Engine collects the search query history in order to build a context of the user's searches and uses the search query history to identify the best translation of “fleece”, where the best—or most relevant—translation of “fleece” will be submitted as a target search query against the inventory product listings that are in the second language).
Kopru/Heymans does not teach:
logic executed by the processor for generating a word dictionary based on said word information and said language information, said generation comprising mapping each word in the source language to each word in the target language and providing a matrix of how each word relates to its counterpart, wherein said generated multi-lingual word embeddings are based on said total number of words and the word dictionary.
WICK teaches:
logic executed by the processor for generating a word dictionary based on said word information and said language information, said generation comprising mapping each word in the source language to each word in the target language and providing a matrix of how each word relates to its counterpart, wherein said generated multi-lingual word embeddings are based on said total number of words and the word dictionary (paragraph [0038], a small set of human-provided concept dictionaries custom-character can be provided that link words across languages. A concept dictionary custom-character is a set of concepts where each concept C.sub.iεcustom-character is a set of words that all have similar meaning (e.g., a concept set containing “red”, “rouge” and “rojo”); paragraph [0027], Matrix 202 shown in FIG. 2A is essentially block diagonal, but each block is fairly sparse as it represents the co-occurrence of words within the language).
Since Kopru/Heymans teaches a method of recommending a product by multi-lingual representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate logic executed by the processor for generating a word dictionary based on said word information and said language information, said generation comprising mapping each word in the source language to each word in the target language and providing a matrix of how each word relates to its counterpart, wherein said generated multi-lingual word embeddings are based on said total number of words and the word dictionary, as taught by WICK, as the prior arts are in the same application field of multi-lingual word embedding , and WICK further teaches a word dictionary. By incorporating WICK into Kopru/Heymans would improve the integrity of Kopru/Heymans’s system by allowing to replace some of the words in the text with words from another language (paragraph [0026]).

Claims 4, 14, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Kopru et al. (US 20170270101 A1, hereinafter Kopru) in view of Heymans et al. (US 20090193003 A1, hereinafter Heymans) and in view of Chen et al. (US 20130318101 A1, hereinafter Chen) and in view of Basson et al. (US 20140278410 A1, hereinafter Basson).

As to dependent claims 4, 14, and 20, the rejection of claim 1 is incorporated. Kopru/Heymans does not teach the method of claim 1, further comprising: 
analyzing the product information using natural language processing (NLP), and determining a segmentation of the product information; 
analyzing the segmentation using a computer vision algorithm, and determining grammatical differences between the languages; and 
determining a semantic representation of the product information based on said segmentation analysis, wherein said product information is based on said semantic representation.
Chen teaches:
analyzing the product information using natural language processing (NLP), and determining a segmentation of the product information (paragraph [0095], the server performs segmentation by the smallest semantic units on the various product information entries to obtain the first core product word of the product which is the objective expressed by the query word string. In some embodiments, the segmentation is performed on the titles of the various product information entries).
Since Kopru/Heymans teaches a method of recommending a product by multi-lingual representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate analyzing the product information using natural language processing (NLP), and determining a segmentation of the product information, as taught by Chen, as the prior arts are in the same application field of user query for product information, and Chen further teaches product information segmentation. By incorporating Chen into Kopru/Heymans would expand the utility of Kopru/Heymans’s system by allowing to obtain the first core product word of the product which is the objective expressed by the query word string (paragraph [0095]).
Kopru/Heymans/Chen does not teach: 
analyzing the segmentation using a computer vision algorithm, and determining grammatical differences between the languages; and 
determining a semantic representation of the product information based on said segmentation analysis, wherein said product information is based on said semantic representation.
Basson teaches:
analyzing the segmentation using a computer vision algorithm, and determining grammatical differences between the languages (paragraph [0040], FIG. 5 depicts English text input to an English analysis module 502 (which includes a morphological analysis module 504 and a parsing module 506, which receives input from an English grammar rules module 508); an English-Nepali lexicon module 518 provides input to both the English analysis module 502 and the Nepali generation module 514); and 
determining a semantic representation of the product information based on said segmentation analysis, wherein said product information is based on said semantic representation (paragraph [0048], a natural language understanding (NLU) parser module 902, which provides a semantic tree to an information extractor module 904, which provides semantic/syntactic cues to a statistical NLU module 906).
Since Kopru/Heymans/Chen teaches a method of recommending a product by multi-lingual representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate analyzing the product information using natural language processing (NLP), and determining a segmentation of the product information, as taught by Basson, as the prior arts are in the same application field of user query for product information, and Basson further teaches semantic segmentation. By incorporating Basson into Kopru/Heymans/Chen would expand the utility of Kopru/Heymans/Chen’s system by allowing rephrasing complex language with simple language to help users who have a different language/cultural background (paragraph [0049]).

Claims 5, and 15 are rejected under AIA  35 U.S.C §103 as being unpatentable over Kopru et al. (US 20170270101 A1, hereinafter Kopru) in view of Heymans et al. (US 20090193003 A1, hereinafter Heymans) and in view of Bailey et al. (US 9996626 B1, hereinafter Bailey).

As to dependent claims 5, and 15, the rejection of claim 1 is incorporated. Kopru/Heymans does not teach the method of claim 1, further comprising: 
generating a search query based on said ranked set of results; 
searching for recommendation data based on said search query; and 
providing results of the search to the user as a recommendation.
	Bailey teaches:
generating a search query based on said ranked set of results; searching for recommendation data based on said search query; and providing results of the search to the user as a recommendation (Col 15 line 30-45, a Content Item Selection (“CIS”) service 105 and/or with one or more other optional product/service item recommendation services 195 (e.g., services that provide targeted product recommendations for particular users and/or particular situations), so that the services 105 and/or 195 may select and provide content items (e.g., content items associated with particular online search results or online search terms) for display on at least some of the Web pages or other information pages provided by the target sites 130 to the users (e.g., for display with or in proximity to online search results)).
Since Kopru/Heymans teaches a method of recommending a product by multi-lingual representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a search query based on said ranked set of results; searching for recommendation data based on said search query; and providing results of the search to the user as a recommendation, as taught by Bailey, as the prior arts are in the same application field of user interface recommendation , and Bailey further teaches recommending based on user activity. By incorporating Bailey into Kopru/Heymans would expand the utility of Kopru/Heymans’s system by allowing for display with or in proximity to online search results (Col 15 line 30-45).

Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over Kopru et al. (US 20170270101 A1, hereinafter Kopru) in view of Heymans et al. (US 20090193003 A1, hereinafter Heymans) and in view of NGO et al. (US 20160350288 A1, hereinafter NGO).

As to dependent claim 8, the rejection of claim 1 is incorporated. Kopru/Heymans does not teach the method of claim 1, wherein said request is generated by the computing device, said request generation comprising identifying an activity of the user, and based on said identifying, generating said request, said generated request comprising information corresponding to said activity.
	NGO teaches:
said request is generated by the computing device, said request generation comprising identifying an activity of the user, and based on said identifying, generating said request, said generated request comprising information corresponding to said activity (paragraph [0036], Recommended content may be based on user profile and preference and/or based on current context (location, time, etc.) that enables the device to suggest places, e.g. restaurants, hotels, etc. that may be of interest to the user; the user being at a location is an activity of the user).
Since Kopru/Heymans teaches a method of recommending a product by multi-lingual representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate said request is generated by the computing device, said request generation comprising identifying an activity of the user, and based on said identifying, generating said request, said generated request comprising information corresponding to said activity, as taught by NGO, as the prior arts are in the same application field of user interface recommendation , and NGO further teaches recommending based on user activity. By incorporating NGO into Kopru/Heymans would expand the utility of Kopru/Heymans’s system by allowing the device to suggest places, e.g. restaurants, hotels, etc. that may be of interest to the user (paragraph [0036]).

Claim 9 is rejected under AIA  35 U.S.C §103 as being unpatentable over Kopru et al. (US 20170270101 A1, hereinafter Kopru) in view of Heymans et al. (US 20090193003 A1, hereinafter Heymans) and in view of Roberts et al. (US 20190102698 A1, hereinafter Roberts).

As to dependent claim 9, the rejection of claim 1 is incorporated. Kopru/Heymans does not teach the method of claim 1, wherein said request is based on input provided by the user, said input corresponding to a webpage provided by the computing device.
Roberts teaches:
said request is based on input provided by the user, said input corresponding to a webpage provided by the computing device (paragraph [0053], When the user clicks on the link, the web server determines what content is to be presented—specifically, which food items are to be recommended. The recommendations are based on even more recently updated public learned correlation data, which indicate that salads and sandwiches should be recommended over soup and entrees).
Since Kopru/Heymans teaches a method of recommending a product by multi-lingual representation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate said request is based on input provided by the user, said input corresponding to a webpage provided by the computing device, as taught by Roberts, as the prior arts are in the same application field of user interface recommendation , and Roberts further teaches recommending based on user selected webpage. By incorporating Roberts into Kopru/Heymans would expand the utility of Kopru/Heymans’s system by allowing content presentations can be dynamically customized for a given user based on very recent learned data and user attributes (paragraph [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/BEAU D SPRATT/Primary Examiner, Art Unit 2143